                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                          Case No. 19-cv-04327-JST
                                         In re DEOLIVEIRA,
                                   8
                                                                                              ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                               On July 29, 2019, the Court received a letter from Plaintiff. ECF No. 1. That same day,
                                  13
                                       the Clerk of the Court informed plaintiff that this action was deficient because (1) he had failed to
                                  14
                                       attach a petition or complaint to his letter and (2) he had failed to either pay the filing fee or
                                  15
                                       submit an application to proceed in forma pauperis. ECF Nos. 2 and 3. Plaintiff was cautioned
                                  16
                                       that the failure to correct these deficiencies by September 5, 2019 would result in dismissal of this
                                  17
                                       action. Id. The deadline has passed and plaintiff has not submitted either a petition or a complaint
                                  18
                                       on the form. He also has not submitted an in forma pauperis application or paid the filing fee. A
                                  19
                                       complaint that complies with the Federal Rules of Civil Procedure is necessary so that the Court
                                  20
                                       can determine what plaintiff’s claims are and whom the proper defendants are, and so that plaintiff
                                  21
                                       can effect service on these defendants. Until an individual has been served, the Court has no
                                  22
                                       jurisdiction over the individual and cannot order relief on behalf of a litigant. Litigants must pay a
                                  23
                                       filing fee before commencing an action.
                                  24
                                               Accordingly, this action is DISMISSED WITHOUT PREJUDICE. Because this dismissal
                                  25
                                       is without prejudice, plaintiff may move to reopen the action. Any such motion must contain (1) a
                                  26
                                       petition on the proper form, and (2) a complete in forma pauperis application, or full payment for
                                  27
                                       the $350.00 filing fee. The Clerk shall terminate all pending motions, enter judgment and close
                                  28
                                   1   the file.

                                   2           IT IS SO ORDERED.

                                   3   Dated: October 28, 2019
                                                                   ______________________________________
                                   4
                                                                                 JON S. TIGAR
                                   5                                       United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                   2
